Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 9/27/2019.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1-15 are pending and are presented for examination.  

Specification
The disclosure is objected to because of the following issue.  
[0045] In an embodiment, the positioning assembly comprises at least one positioning hole 50a and at least one positioning pin 50b. The positioning hole 50a is a ring-shaped groove that is formed in the first fixing disc 4a.
In English standard meaning, “hole” and “groove” can not be equated.  
Compare Figs. 2-3 showing holes (50a) and Fig. 4 showing groove (50a).  
MPEP 702.01 states “Use of Unconventional Terminology, Cannot Be Examined.”  
Examiner suggests as: “[0045] In an embodiment, the positioning assembly comprises at least one positioning groove 50a’ and at least one positioning pin 50b. The positioning groove 50a’ is a ring-shaped groove that is formed in the first fixing disc 4a.”
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. 
Claims 1 and 6 (last line): “its own axle”. 
Claim 9 (last line): “their own axles”.  
Claims 1 and 6: “an eccentricity exists between the ring-shaped inner wall and the ring-shaped outer wall of the rotor casing assembly”.
Claim 9: “a plurality of eccentric rings, wherein the plurality of eccentric rings are disposed on a ring-shaped inner wall of the rotor casing assembly, and every two adjacent eccentric rings of the plurality of eccentric rings have opposite eccentric directions”. 
These items must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is inoperative and therefore lacks utility. 
The claims 1, 6 and 9 recite “A speed reducing device”.  The device as claimed would not be inoperative and therefore lacks utility.  
(1) Claim 1 recites (at end) “wherein the positioning assembly and the fixing disc are collaboratively formed as a fixing end, so that the roller assembly is not rotated about its own axle”.   Its own axle of the roller assembly in the disclosure should be center axis of the ring shaped roller assembly.  Therefore, recited function “wherein while the roller assembly is rotated with the rotor portion, the roller assembly is eccentrically revolved” would not be happen.  Next, see recitation “wherein the at least one cycloid tooth structure is protruded from an outer periphery of the main body and in contact with the corresponding roller”.  Since the roller assembly is not rotated, the cycloid tooth structure would not be rotated.  See Figs. 2-3.  Each pins are limited within each holes.  Hence, it can not be rotated.  Hence, the cycloid disc can not be served as a power output terminal of the speed reducing device.  


Next, see recitation “wherein the at least one cycloid tooth structure is protruded from an outer periphery of the main body and in contact with the corresponding second roller”. Since the roller assemblies are not rotated, the cycloid tooth structure would not be rotated.  Hence, the cycloid disc served as a power output terminal of the speed reducing device.  

(3) Claim 9 recites (at end) “the positioning assembly and the first fixing disc are collaboratively formed as a fixing end, so that the first roller assembly and the fourth roller assembly are not rotated about their own axles”.  
See recitation “wherein the second roller assembly is connected and linked with the first roller assembly” and “wherein the fourth roller assembly is connected and linked with the third roller assembly”.  See also “wherein the at least one cycloid tooth structure is protruded from an outer periphery of the main body and in contact with the corresponding second roller and the corresponding third roller”.   Since the roller 

Claims 2-5 are depending on claim 1. 
Claims 7-8 are depending on claim 6. 
Claims 10-15 are depending on claim 9. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are also rejected under 35 U.S.C. 112, first paragraph. Specifically, since the claimed invention is not supported by either a specific and substantial asserted utility or a well established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.
See description in 101 rejections. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “wherein the at least one positioning pin is inserted into the corresponding positioning hole”. It is vague and indefinite.  
In case of Fig. 4, see [0045] “In an embodiment, the positioning assembly comprises at least one positioning hole 50a and at least one positioning pin 50b. The positioning hole 50a is a ring-shaped groove that is formed in the first fixing disc 4a.”  
There is only one groove, but a few positioning pins.  Corresponding positioning hole is not definable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/           Primary Examiner, Art Unit 2834